NOTICE OF ALLOWABILITY
Claims 1-13 are allowed.
The following is an examiner’s statement of reasons for allowance: the limitations “the rear fender being supported rotatably, wherein the rear fender is supported by the swing arm, and the rear fender is supported rotatably in a vehicle width direction by a rotating section” in combination are neither anticipated nor obvious over the prior art.
For example, attention is directed to Nolin (2016/0297497) which teaches a similar fender apparatus connected to a swing arm. However, Nolin fails to teach the above referenced limitation. The examiner notes that a corresponding search report provided by the applicant has identified documents which are deemed to anticipate the invention. The examiner has reviewed those documents and does not find them to anticipate the claims as filed in the US. Specifically the examiner finds the combination of the rear fender being supported by the swing arm and rotatable in a width direction by a rotating section, as claimed is neither anticipated nor obvious over the prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EREZ GURARI whose telephone number is (571)270-1156. The examiner can normally be reached Monday-Friday 8:00AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Ng can be reached on and a rear fender covering the rear wheel . The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EREZ GURARI/Primary Examiner, Art Unit 3614